Name: Commission Regulation (EEC) No 371/91 of 14 February 1991 introducing prior Community surveillance of imports into the Community of diammonium hydrogenorthophosphate falling within CN code 3105 30 00 originating in non- Member Countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  means of agricultural production;  trade
 Date Published: nan

 No L 43/14 Official Journal of the European Communities 16. 2. 91 COMMISSION REGULATION (EEC) No 371/91 of 14 February 1991 introducing prior Community surveillance of imports into the Community of diammonium hydrogenorthophosphate falling within CN code 3105 30 00 originating in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 31.56/90 (2), and in particular Article 10 (1 ) thereof, Consultations having been held within the committee set up under Regulation (EEC) No 288/82, Whereas by its Decision of 12 December 1990 (3), the Commission authorized the Kingdom of Spain, by virtue of Article 379 of the Act of Accession of Spain and Portugal to the European Communities, to apply protec ­ tive measures until 31 December 1991 in respect of imports of certain fertilizers originating in other Member States and non-member countries ; Whereas the measures authorized do not concern imports of diammonium hydrogenorthophosphate falling within CN code 31053000 ; Whereas according to information available to the Commission, diammonium hydrogenorthophosphate is a fertilizer which may easily be substituted for others, in particular those of which imports from other Member States have been made subject to quotas by the above ­ mentioned Commission Decision ; Whereas trends in imports of this product threaten mate ­ rial injury to all Community producers of like or com ­ peting products ; Whereas, in the circumstances, these imports should be made subject to Community surveillance in accordance with Articles 11 and 14 of Regulation (EEC) No 288/82, Article 2 1 . Entry of the products referred to in Article 1 for free circulation in a Member State shall be subject to presen ­ tation of an import document issued by the customs authorities of the importing Member State. 2. The import document referred to in paragraph 1 shall be issued automatically by the competent authority of the importing Member State, free of charge, for any quantity requested, within a maximum of five working days from the day on which a request is presented by any Community importer, wherever he is established in the Community. The import document may be used during a period of three months from the date on which it is received by the importer. 3 . The request presented by the importer shall contain the following information : (a) the name and address of the importer and of the exporter ; (b) description of the product indicating :  its trade description,  its combined nomenclature code,  country of origin,  country of last export ; (c) free-at-frontier cif price and quantity of products ; (d) proposed date(s) and place(s) of import. Article 3 Within 10 days of the end of each month the Member States shall inform the Commission of the quantities of the product for which import documents were issued in that month. Article 4 The CN code of the product referred to in Article 1 shall be inserted into Annex II to Regulation (EEC) No 288/82, followed by the sign T' in the 'EUR' column. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the day following its publication to 31 December 1991 . . HAS ADOPTED THIS REGULATION : Article 1 Entry for free circulation in the Community of diammon ­ ium hydrogenorthophosphate falling within CN code 3105 30 00 shall be subject to prior Community surveil ­ lance in accordance with the procedure described in Articles 11 and 14 of Regulation (EEC) No 288/82. (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 304, 1 . 11 . 1990, p. 5. 0 OJ No C 315, 14. 12. 1990, p . 21 . 16. 2. 91 Official Journal of the European Communities No L 43/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1991 . For the Commission Frans ANDRIESSEN Vice-President